Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed April 7, 2022 is acknowledged and has been entered.   Claim 50 was amended. Claims 45, 50-56 and 98-102 are pending and under consideration. 
2.	Applicant’s amendments and arguments have overcome the rejections and objection to Figure 28 set forth in the Office Action of January 10, 2022, which are hereby withdrawn. 
Objections
Drawings
Objection to Color Drawings/Specification
	4.	Applicant’s submission of a petition filed under 37 CFR 1.84(a)(2) to Accept Color Drawings and amendment of the specification on April 07, 2022 is noted.
However, MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  
	
Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      
Since the color petition of April 07, 2022 was not granted in the decision of May 20, 2022, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of April 07, 2022 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 

5.	The drawings are objected to because the specification refers to Figure 35A, however the drawing do not include Figure 35A or Day 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	6.	Applicant argues that the reference to Figure 35A was amended to Figure 35.  
Applicant’s amendment and arguments are not sufficient to overcome the objection because the description of Figure 35 at page 17-paragraph [00143] still refers to Figure 35 (A) at line 7.  Additionally, the description of Figure 35 also refers to cell survival at Day 1, however Figure 35 does not include Day 1.  
It is also noted that Figure 35 is labeled with a “B” and the description of Figure 35 at page 17-paragraph [00143] refers to Figure 35 (B) at line 7.  However, if there is no Figure 35A then the reference to 35B is unnecessary and confusing.  Further, it is noted that if the reference to Figure 35 (B) at line 7 were to be deleted without amendment of Figure 35 to remove the “B”, the drawing would be objected to because reference characters not mentioned in the description shall not appear in the drawings. See 37 C.F.R. 1.84 (p)(5). 

Specification
7.	The disclosure is objected to because of the following informalities: At page 54-paragraph [00257]-line 1,  the word “two” between “ASCII” and “text” appears redundant and unnecessary.  
Appropriate correction is required.

Claim Objections
8.	Claims 51 and 102 are objected to because of the following informalities:  the term “SEQ ID NOS:” should be “SEQ ID NO:” when referring to a single sequence.   Appropriate correction is required.
9.	Claims 51 and 102 are objected to.  Claims 45, 50, 52-56 and 98-101 are allowed. 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642